Citation Nr: 0305096	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  90-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for claimed cerebellar 
degeneration and vestibular dysfunction.  

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for claimed cerebellar degeneration and 
vestibular dysfunction.  

3.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluated as 40 
percent disabling.  

(The issues of a total compensation rating based on 
individual unemployability; service connection for 
degenerative joint disease of the lumbar spine, both hips and 
cervical spine; and whether new and material evidence has 
been submitted to reopen the claim of service connection for 
hidradenitis suppurative will be the subject of a later 
decision by the Board.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  

In August 1990, the Board of Veterans' Appeals (Board) denied 
the veteran's claims of service connection for cerebellar 
degeneration and vestibular dysfunction and for an increased 
rating for the service-connected bilateral hearing loss.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  

In December 1991, the Court vacated the August 1990 decision 
by the Board and remanded the case for development and 
readjudication consistent with a Motion filed by VA.  

The Board has remanded the case to the RO in March 1992, 
April 1994, May 1995, July 1997 and April 2001 to complete 
development of the record.  

In February 1996, the Court issued another order, terminating 
its retention of jurisdiction over the appeal and stating 
that the veteran would have to file a new Notice of Appeal 
with the Court not later than 120 days after the date on 
which notice of such new final Board decision was mailed to 
the appellant.  

The Board is undertaking additional development on the issues 
of a total compensation rating based on individual 
unemployability; service connection for degenerative joint 
disease of the lumbar spine, both hips and cervical spine; 
and whether new and material evidence has been submitted to 
reopen the claim of service connection for hidradenitis 
suppurative, pursuant to authority granted by 67 Fed. Reg. 
3,009, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,009, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these matters.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.  

2.  The veteran's currently demonstrated disequilibrium, 
claimed as being due to cerebellar degeneration and 
vestibular dysfunction, is not shown to have been caused or 
aggravated by his service-connected hearing loss or any 
medical care or treatment he received therefor.  

3.  At the very worst, the veteran is shown to have had level 
VII hearing in his right ear and level VIII hearing in his 
left ear.  



CONCLUSIONS OF LAW

1.  The veteran's disability claimed as cerebellar 
degeneration and vestibular dysfunction is not shown to be 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

2.  Compensation benefits for cerebellar degeneration and 
vestibular dysfunction claimed as due to treatment for his 
service-connected hearing loss, pursuant to 38 U.S.C.A. 
§ 1151 are denied.  38 U.S.C.A. §§ 1151, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.358, 3.800 (2002).  

3.  The criteria for the assignment of a rating greater than 
40 percent for the service-connected bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.87 
including Diagnostic Codes 6100 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 
38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2002); 38 C.F.R. § 3.159(c).  
Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the hearing loss and 
cerebellar degeneration claims at this time, as all 
notification and development action needed to render a fair 
decision has, to the extent possible, been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, the Board Remands and 
various correspondence from the RO (in particular November 
2001 and April 2002 letters), the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the veteran has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

In the April 2002 letter to the veteran, the RO advised the 
veteran that they would assist him in obtaining medical 
records, employment records or records from other Federal 
agencies; however, he was responsible for providing enough 
information so that the records could be requested.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  There is no outstanding 
request for a hearing.  Furthermore, examinations and 
treatment records up to the present, have been associated 
with the claims file.  

The Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


I.  Cerebellar degeneration and vestibular dysfunction

Factual background

The veteran's service medical records are entirely negative 
for any evidence of cerebellar degeneration or vestibular 
dysfunction.  

In June 1981, the veteran was seen by Joseph E. Leonard, 
M.D., complaining of occasional dizzy spells, described as a 
lightheaded sensation lasting for a second or two.  The 
veteran reported that they come on unexpectedly.  The 
physical examination revealed normal anatomical structures of 
the ears.  Other clinical findings were unremarkable except 
for evidence of sensorineural hearing loss.  

In a December 1986 letter, Lawrence W. Davis, M.D., reported 
having treated the veteran since March 1986 for the chief 
complaint of light headedness and difficulty with 
equilibrium.  The problem reportedly had its onset around 
1983 or 1984 and had been progressive ever since.  Dr. Davis 
reported the veteran's social history as including drinking 
"six jiggers of gin a day."  The veteran's gait was broad 
based and there was a little unsteadiness when he turned 
quickly.  

The neurological findings were unremarkable except for a mild 
degree of heel-to-shin ataxia.  A CT scan of the head did not 
disclose any degeneration.  It was opined that the changes 
were most compatible with a rostral-vermal cerebellar 
syndrome which was most often associated with a toxic or 
nutritional problem and was most compatible with cerebellar 
degeneration secondary to ethanol.  

In a September 1988 report, Nancy N. Green, M.A., reported 
that the veteran had severe sensorineural hearing impairment.  
It was noted that the veteran complained of a feeling of 
disequilibrium which he described as feeling "floaty."  A 
series of diagnostic tests had not been significant for any 
abnormality except the "vestibular dysfunction."  

Ms. Green opined that there was sufficient audiometric 
evidence to support the possibility that the asymmetrical 
nature of the aided audiometric configuration had been a 
contributing factor to the veteran's inability to identify 
direction and location of sound.  Ms. Green indicated that 
this might create a sensation of "lop-sidedness" which 
could be the result of uneven amplification because the 
balance difficulties were apparent when the veteran obtained 
the current amplification devices.  

In July 1988, Michael McGee, M.D., reported that he had 
followed the veteran from September 1986 to March 1987.  He 
noted that the treatment he had provided the veteran did not 
improve the problem with equilibrium.

In June 1993, a VA examiner opined that the veteran's hearing 
loss and ataxia were unrelated.  He noted that there was no 
reason cerebellar degeneration would cause hearing loss.  

In 1994, the veteran underwent a series of VA examinations.  
In an October 1994 report, the examiner stated that the 
veteran's bilateral sensorineural hearing loss was likely 
secondary to his history of noise exposure and also from his 
atypical Meniere's disease.  No opinion was provided 
regarding whether the veteran's service-connected disability 
caused his claimed cerebellar degeneration with vestibular 
dysfunction.  

In August 1995, another VA examination was conducted.  From a 
review of the claims folder, the examiner concluded that the 
veteran did have evidence of cerebellar degeneration.  On 
examination, the veteran had evidence of ataxia, which, the 
examiner noted, could be secondary to the cerebellar 
degeneration.  The examiner, however, opined that the 
cerebellar degeneration was not related to his hearing loss.  
It was further opined that the veteran had a spontaneous 
cerebellar degeneration of undetermined origin, unrelated to 
his hearing loss that occurred in service.  

In August 1997, the veteran underwent another VA examination.  
The VA neurologist diagnosed disequilibrium secondary to 
vestibulopathy of unknown etiology with onset in 1980.  He 
opined that this was not related to the veteran's previously 
existing neural hearing loss because of the long interval 
between the onset of the hearing loss and the disequilibrium.  

In addition, the VA examiner noted that he was unaware of any 
mechanism by which noise exposure would result in 
vestibulopathy.  The examiner pointed out that the veteran 
had definite evidence of vestibular dysfunction, and it was 
considered unlikely that he had an alcohol-induced cerebellar 
degeneration because he stated that his disequilibrium had 
been progressive.  

At an April 1998 hearing, the veteran testified that his 
disequilibrium started in 1980 or 1981.  

In May 1998, a new VA examination was conducted.  One VA 
examiner concluded that the veteran's disequilibrium was not 
due to alcohol induced cerebellar degeneration or noise 
exposure in service.  Rather, he stated that a reasonable 
explanation was that the veteran's sensorineural hearing 
loss, tinnitus, and disequilibrium were all due to atypical 
Meniere's disease, which began while the veteran was in 
service.  The examiner acknowledged that his opinion was 
somewhat speculative, but he considered it a reasonable 
possibility.  

In a March 1999 addendum, however, the VA examiner related 
that the Chief of ENT Service had undertaken an extensive 
vestibular evaluation and had been unable to identify any 
vestibular pathology to account for the veteran's 
disequilibrium.  He further stated that he had been unable to 
identify any neuropathology to account for his 
disequilibrium.  

He noted that, after detailed discussions with the Chief of 
ENT Service, the most definitive statement he could make was 
that the veteran did have symptoms of disequilibrium but that 
the symptoms were not due to any vestibulopathy or his 
service-connected hearing loss.  

In a report dated in February 1999, the Chief of ENT Service 
described the extensive testing the veteran completed, 
including a physical examination.  The examiner concluded 
that there was no evidence that the veteran's ataxia and 
disequilibrium were in any way related to his inner ears or 
his eighth nerves.  

The examiner specifically refuted Ms. Green's opinion, noting 
that no supporting evidence was ever produced to support her 
theory and that such a cause for disequilibrium has never 
been reported in medical literature.  He opined that Ms. 
Green's theory was totally unjustified with no evidence in 
fact.  

A report dated in December 1998 was received from James J. 
Pappas, M.D.  Dr. Pappas described an unremarkable ENT 
examination and stated that there was no evidence of 
vestibular disturbance on ENG.  He further concluded that the 
veteran's dizziness was not inner ear related.  

The records received from the Arkansas Otolaryngology Center 
included a normal ENG study in October 2000 and a report 
referring to a normal ENG study in December 1998.  


Analysis

A.  Service connection.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

First, as noted hereinabove, there is no evidence of 
cerebellar degeneration or vestibular dysfunction during 
service or for many years thereafter.  Indeed, the veteran 
concedes that his complaints did not begin until 1980 or 
1981.  The only basis for which the veteran contends service 
connection should be granted is as secondary to his service-
connected hearing loss.  

The only evidence that suggests an etiological relationship 
between the veteran's complaints of disequilibrium and his 
service-connected hearing loss is the September 1988 report 
from Ms. Green.  In essence, Ms. Green opined that the 
veteran's "vestibular dysfunction" might have been caused 
by the use of his hearing aids.  

The medical opinions, however, discount Ms. Green's opinion.  
Both the VA specialists who examined the veteran in May 1998 
concluded that the veteran's symptoms of disequilibrium were 
not related to his hearing loss or any vestibular 
dysfunction.  

Indeed, testing showed that the veteran did not have any 
vestibular pathology.  More importantly, the Chief of ENT 
Service specifically refuted Ms. Green's opinion, noting that 
her theory was without a medical basis and totally 
unjustified.  

As noted, other VA examiners also discounted any relationship 
between the veteran's hearing loss and disequilibrium.  The 
Board finds these opinions and that of the Chief of ENT 
Service more probative than Ms. Green's.  Ms. Green, although 
an audiologist, does not have the same level of medical 
training as the VA examiners and did not offer any medical 
justification for her opinion.  

The Board notes that one of the VA examiners in May 1998 
originally opined that the veteran's hearing loss, tinnitus 
and disequilibrium were all due to Meniere's disease that had 
its onset in service.  

After consulting with the Chief of ENT Service, the examiner 
conceded that there had never been any evidence of vestibular 
pathology to account for any of the veteran's complaints.  
Then, the VA examiner changed his opinion to indicate that 
there was no evidence that the veteran's disequilibrium was 
due to vestibulopathy or his service-connected hearing loss.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim of service connection for claimed 
cerebellar degeneration and vestibular dysfunction.  


B.  38 U.S.C.A. § 1151.  

When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151.  

As indicated hereinabove, the Court granted VA's Motion for 
Remand and vacated the Board's August 1990 decision.  In VA's 
Motion, it was noted that the veteran had "alternatively 
raised the issue of entitlement to service connection under 
38 U.S.C.A. § 1151."  Ms. Green's opinion was discussed in 
the Motion in conjunction with the § 1151 claim.  

There is no basis for an award of compensation benefits 
pursuant to 38 U.S.C.A. § 1151 in this case.  If, as the 
veteran claims and Ms. Green opines, the veteran's 
disequilibrium was caused by the treatment he received from 
VA for his service-connected hearing loss, service connection 
would be granted on a secondary basis.  Such an award would 
entitle the veteran to benefits in lieu of the compensation 
awarded pursuant to § 1151.  

Significantly, there has been no contention on the part of 
the veteran in this regard that VA treatment for any 
disability other than his service-connected hearing loss 
resulted in his disequilibrium.  

As discussed hereinabove, the Board finds that the 
preponderance of the evidence does not support the contention 
that the veteran's complaints of disequilibrium were in any 
way related to treatment for his service-connected hearing 
loss.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for claimed 
cerebellar degeneration and vestibular dysfunction.  


II.  Hearing loss

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right ear hearing loss.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100-6110.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

A VA audiometric examination was conducted in September 1989.  
Pure tone threshold levels, in decibels, were as follows:

Sept. 
1989


HERTZ



500
1000
2000
3000
4000
RIGHT
50
80
70
65
65
LEFT
70
75
75
75
75

Thus, the pure tone averages for the right and left ears were 
70 and 75 decibels, respectively.  Speech recognition was 64 
percent in the right ear and 52 percent in the left.  Such 
audiometric findings reflect level VII hearing in the right 
ear and VIII in the left.  

The mechanical application of the rating schedule to these VA 
audiometric examination findings, i.e., a level VIII hearing 
in the left ear and a level VII hearing in the right ear, 
warrants a 40 percent rating.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

Another VA audiometric examination was conducted in September 
1992.  Pure tone threshold levels, in decibels, were as 
follows:

Sept. 
1992


HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
70
65
70
LEFT
70
70
80
70
80

Thus, the pure tone averages for the right and left ears were 
70 and 75 decibels, respectively.  Speech recognition was 78 
percent in the right ear and 84 percent in the left.  

Such audiometric findings again reflect level IV in the right 
ear and level III in the left.  The mechanical application of 
the rating schedule warrants a 10 percent rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Another VA audiometric examination was conducted in September 
1993 at which time pure tone threshold levels, in decibels, 
were as follows:

Sept. 
1993


HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
70
65
70
LEFT
70
70
80
70
75

Thus, the pure tone averages for the right and left ears were 
69 and 74 decibels, respectively.  Speech recognition was 78 
percent in the right ear and 88 percent in the left.  

Such audiometric findings reflect level IV hearing in the 
right ear and level III hearing in the left, and the 
mechanical application of the rating schedule to these VA 
audiometric examination findings again warrants a 10 percent 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Another VA audiometric examination was conducted in August 
1994.  Pure tone threshold levels, in decibels, were as 
follows:

Aug 1994


HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
60
70
LEFT
65
70
75
65
70

Thus, the pure tone averages for the right and left ears were 
68 and 70 decibels, respectively.  Speech recognition was 90 
percent in the right ear and 86 percent in the left.  

Such audiometric findings again reflect level III hearing in 
both ears.  The mechanical application of the rating schedule 
warrants a noncompensable rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Another VA audiometric examination was conducted in September 
1995 at which time pure tone threshold levels, in decibels, 
were as follows:

Sept. 
1995


HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
70
60
70
LEFT
75
70
75
65
75

Thus, the pure tone averages for the right and left ears were 
69 and 71 decibels, respectively.  Speech recognition was 88 
percent in the right ear and 82 percent in the left.  

Such audiometric findings reflect level III hearing in the 
right ear and level IV hearing in the left, and the 
mechanical application of the rating schedule to these VA 
audiometric examination findings again warrants a 10 percent 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Another VA audiometric examination was conducted in August 
1997.  Pure tone threshold levels, in decibels, were as 
follows:

Aug. 1997


HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
70
80
LEFT
75
75
85
75
80

Thus, the pure tone averages for the right and left ears were 
76 and 79 decibels, respectively.  Speech recognition was 80 
percent in the right ear and 78 percent in the left.  

Such audiometric findings again reflect level V in the right 
ear and level V in the left.  The mechanical application of 
the rating schedule warrants a 20 percent rating.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Another VA audiometric examination was conducted in August 
2001 at which time pure tone threshold levels, in decibels, 
were as follows:

Aug. 2001


HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
80
70
75
LEFT
65
70
80
70
70

Thus, the pure tone averages for the right and left ears were 
75 and 73 decibels, respectively.  Speech recognition was 70 
percent in the right ear and 84 percent in the left.  

Such audiometric findings reflect level VI hearing in the 
right ear and level III hearing in the left, and the 
mechanical application of the rating schedule to these VA 
audiometric examination findings again warrants a 10 percent 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board finds that the preponderance of the evidence is 
against a rating in excess of 40 percent for the service-
connected bilateral hearing loss.  As indicated the VA 
examination reports do not support the assignment of a rating 
greater than 40 percent.  

Indeed, the veteran's hearing testing results appear to have 
demonstrated improvement since his claim was originally 
filed.  Thus, the preponderance of the evidence is against an 
increased rating.  




ORDER

Service connection for claimed cerebellar degeneration and 
vestibular dysfunction is denied.  

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for claimed cerebellar degeneration and 
vestibular dysfunction are denied.  

An increased rating for the service-connected hearing loss is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

